Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
    
Applicant's amendments and accompanying remarks, including the Declaration by inventor Yutaka Yoshida (Declaration) filed on February 16, 2021 have been entered and considered. Claim 2 has been canceled. Claims 21 has been added. Claims 1 and 3-21 are pending in this application. Claims 13-20 are withdrawn from further consideration subject to restriction requirement. Amendment to claim 1 has rendered moot the 112 rejection in Office action dated November 16, 2020. Further, the Double Patenting rejection in said Office action has been rendered moot by the filing of Terminal Disclaimer on February 16, 2021. Furthermore, in view of amendment and after careful consideration of Applicant’s arguments, including the information presented in the Declaration, the examiner has maintained the 103 rejection over Shirahama as detailed in the Office action mentioned just above. The invention as currently claimed is not found to be patentable for reasons herein below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 – 12 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Shirahama JP-2014218598 A (Shirahama) as evidenced by “Biotechnology in Pulp and Paper Processing L. Viikari et al. Encyclopedia of Microbiology (Third Edition), 2009 (Viilkari). Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shirahama JP-2014218598 A (Shirahama) as evidenced by “Biotechnology in Pulp and Paper Processing L. Viikari et al. Encyclopedia of Microbiology (Third Edition), 2009 (Viilkari). 
 
Considering claims 1, 3  – 12 and 21, Shirahama teaches producing a cellulose fiber, and the fibers thereof, wherein raw material 2 having a degree of substitution of 2-hydroxy- 3-stearoxypropyl groups of 0.38 by adding 3.8 g of a 25 wt.% aqueous solution of sodium hydroxide and 9.8 g of stearyl glycidyl ether to 28.3 g of Kraft pulp and allowing a reaction to progress [Example 2 in paragraph 
Furthermore, as to the claimed structural formula for the modified cellulose, the examiner submits that the structure depicted below is well known to be the cellulose structural form:

    PNG
    media_image1.png
    257
    494
    media_image1.png
    Greyscale

Further, the examiner submits that once the substituent taught by Shirahama is introduced, the claimed OR terminal group will be present. As to the limitation for m to be between 20 and 3,000, the examiner submits the Viilkari document as evidence that cellulose derived from plants have m in the range up to 3,000 [Page 8]. 
type viscometer, cone rotor: l°34’xR24, at 25°C and 1 rpm, of a dispersion having a concentration of 0,2% by mass, obtained by subjecting the modified cellulose fibers to a finely dispersing treatment 10 times at 100 MPa with a high-pressure homogenizer NanoVater L-ES manufactured by YOSHIDA KIKAI CO., LTD, in any one of the organic solvents selected from dimethylformamide, methyl ethyl ketone, and toluene is 15 mPa*s or more; Shirahama does not recognize that a measured viscosity according to the method described in claim 1 is 15 mPa.s or more. However, the modified cellulose product taught by Shirahama when measured is considered to inherently have a viscosity of 15 mPa.s or more. Support for said expectation is found in that the cellulose is modified by the same substituent in the same proportions, using cellulose fibers of same dimensions. 
  
Response to Arguments
Applicant's amendments and accompanying remarks, including the Declaration by inventor Yutaka Yoshida (Declaration) filed on February 16, 2021 have been entered and considered. Amended to claim 1 has rendered moot the 112 rejection in Office action dated November 16, 2020. Further, the Double Patenting rejection in said Office action has been rendered moot by the filing of Terminal Disclaimer on February 16, 2021. Furthermore, in view of amendment and after careful consideration of Applicant’s arguments, including the information presented in the Declaration, the examiner has maintained the 103 rejection over Shirahama as detailed in the Office 

8.	Applicant’s arguments, including the information in the Declaration filed on February 16, 2021 have been fully considered but they are found to be not persuasive for the following reasons.
9.	Applicant’s arguments are based on the information presented in the Declaration, wherein inventor Yoshida has created two comparative examples noted as follow up example 1 and 2, which is submitted to be similar to Shirahama’s example 2. Further, inventor Yoshida decided to place emphasis in the difference between the stirring conditions of these examples during the reaction time, and the stirring condition of Shirahama’s ex. 2 (not described). However, Yoshida-san has not provided conclusions or comments (other than stating the difference) regarding the different washing conditions. The examiner submits that the washing conditions in follow-up examples 1 and 2 would be considered by one of skill in the art as extremely harsh when compare to the washing conditions in example 2 of Shirahama. The washing conditions in those examples include in addition to the isopropanol and water washing, washing twice with isopropanol, twice with water, twice with acetone, three times with toluene, and finally twice-with acetone. Therefore, the conclusions drawn by Applicant are not accurate as they rely on erroneous data. The rejection is proper and it is maintained.

Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786